DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Documents under consideration
	Specification 3/11/2019 (which is identical to the originally filed specification of 2/15/2019 except that the claims are presented on a separate page)
	Abstract 2/15/2019
	Claims 3/11/2019

Information Disclosure Statement
Acknowledgement is made of the list of references submitted 3/11/2019. However, this list does not constitute a proper Information Disclosure Statement. See 37 CFR 1.97 and 37 CFR 1.98 and MPEP § 609.04(a) for requirements. Specifically the following are required (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner' s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  Should applicant wish to make these references of record, form SB/08a can be used 
https://www.uspto.gov/sites/default/files/documents/sb0008a.pdf 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A) The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the composition or method must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
(B) Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
(C) It is unclear if the claim is meant to be a composition or a method of making or a method of using. Each of these is a distinct statutory class of invention.
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).


Claim 2 (new). A method of making a moisturizing cosmetic composition comprising combining about 78 % by volume mango butter, about 15 % by volume pumpkin seed oil, about 0.25 % by volume rose hip seed CO2 oil, and about 7 % by volume citric acid and blending the resulting mixture to smoothness.

Claim 3 (new). A method of moisturizing hair, scalp, and/or body comprising applying a composition comprising about 78 % by volume mango butter, about 15 % by volume pumpkin seed oil, about 0.25 % by volume rose hip seed CO2 oil, and about 7 % by volume citric acid to the hair, scalp and/or body.

Claim 4 (new). A composition for moisturizing hair, scalp and/or body comprising about 78 % by volume mango butter, about 15 % by volume pumpkin seed oil, about 0.25 % by volume rose hip seed CO2 oil, and about 7 % by volume citric acid.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 4 (presented by the Examiner above) is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim recites a composition comprising about 78 % by volume mango butter, 
	Although the combination claimed is novel and does not occur in nature, there is no indication that mixing the 4 naturally occurring products together or mixing them together in the amounts recited in claim 4 changes the structure, function, or other properties of the natural products in any marked way. Instead each of the 4 components retains its naturally occurring structure and properties whether that be as an emmolient, fragrance, or preservative, etc. which are the same properties they have in their natural state. There is no showing that the claimed mixture as a whole does or has any markedly different characteristics compared to the closest naturally occurring counterpart. Thus the answer to step 2A of the 101 analysis is YES. There are no additional elements present in the claim and thus the answer to step 2B is NO and the claims do not qualify as eligible subject matter. 
	An analogous case to the claimed mixture is Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the claimed mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1. 
https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-ex.pdf 
	A demonstration that the claimed combination does something markedly different than each component in nature may provide a path toward patent eligibility for a claim like claim 4 constructed by the Examiner. Such evidence, if available, should be submitted on the record in a declaration under 37 CFR 1.132. 

Allowable Subject Matter
	Claims 2 and 3 presented above by the examiner would be allowable is presented in an amendment by applicant. The closest prior art is arguably that of Battermann et al. (WO 2011/113501, copy of the underlying document in German as well as a machine translation are attached). Battermann et al. teaches hair treatment compositions comprising at least 4 oils. Claim 5 provides a list from which the desired oils are selected and includes pumpkin seed oil, rose hip seed oil and mango butter, among others. The working example depicted in the table on p. 36 of the German document includes citric acid. However, the compositions described therein do not contain mango butter, pumpkin seed oil and rose hip seed oil in the same composition and neither does the document suggest mixing or applying the relative amounts disclosed instantly (and provided in claims 2 and 3 drafted by the examiner). Battermann et al. and the art as a whole fails to provide a suggestion or motivation for formulating the 4 ingredients in the amounts disclosed (and provided in claims 2 and 3 drafted by the examiner). 

	Accordingly, the method of making and method of applying claims 2 and 3 drafted above by the examiner would be allowable if presented by applicant in an amendment.
	
Conclusion
Claim 1 presented by applicant and example claim 4 presented by the examiner for the purpose of illustration and compact prosecution are rejected.  No claim is allowed—but a claim like claim 2 and 3 presented by the examiner would be allowed if presented in an amendment.
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
Reasonably specific so that the identity of the signer can be readily recognized.
For example:   
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
   or      
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699